                   Case 20-11218-MFW                 Doc 793         Filed 07/22/20         Page 1 of 12




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                              Chapter 11
    In re:
                                                                              Case No. 20-11218 (MFW)
    THE HERTZ CORPORATION, et al.,1
                                                                              (Jointly Administered)
                                          Debtors.
                                                                               Objection Deadline: August 5, 2020, at 4:00 p.m. (ET)
                                                                               Hearing Date: August 12, 2020, at 10:30 a.m. (ET)

              APPLICATION OF THE OFFICIAL COMMITTEE OF
       UNSECURED CREDITORS FOR ENTRY OF AN ORDER AUTHORIZING
     RETENTION AND EMPLOYMENT OF BENESCH, FRIEDLANDER, COPLAN &
    ARONOFF LLP AS DELAWARE COUNSEL TO THE OFFICIAL COMMITTEE OF
          UNSECURED CREDITORS, NUNC PRO TUNC TO JUNE 15, 2020

             The Official Committee of Unsecured Creditors (the “Committee”) of The Hertz

Corporation, et al. (the “Debtors”) submits this application (the “Application”), pursuant to

sections 328(a) and 1103(a) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”), Rules 2014(a), 2016, and 5002 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rules 2014-1 and 2016-1 of the Local Rules of

Bankruptcy Practice and Procedure for the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), for entry of an order substantially in the form attached hereto as

Exhibit A authorizing the employment and retention of Benesch, Friedlander, Coplan & Aronoff

LLP (“Benesch”) as Delaware counsel to the Committee nunc pro tunc to June 15, 2020. In

support of this Application, the Committee also submits (a) the Declaration of Jennifer R. Hoover

attached hereto as Exhibit B (the “Hoover Declaration”), and (b) the declaration of James


1
             The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
             debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in
             these chapter 11 cases, for which joint administration for procedural purposes has been approved, a complete
             list of the debtors and the last four digits of their federal tax identification numbers is not provided herein. A
             complete list of such information may be obtained on the website of the debtors’ claims and noticing agent
             at https://restructuring.primeclerk.com/hertz.
                Case 20-11218-MFW               Doc 793        Filed 07/22/20        Page 2 of 12




Sheppard, in such person’s capacity as chair of the Committee, attached hereto as Exhibit C (the

“Committee Chair Declaration”).                 In further support of this Application, the Committee

respectfully states as follows:

                                                BACKGROUND

          1.       On May 22, 2020 (the “Petition Date”), the Debtors commenced these cases (the

“Chapter 11 Cases”) by filing voluntary petitions for relief under chapter 11 of the Bankruptcy

Code in the United States Bankruptcy Court for the District of Delaware. The Debtors’ Chapter

11 Cases have been consolidated for procedural purposes only and are being jointly administered

pursuant to Bankruptcy Rule 1015(b) and Local Rule 1015-1.

          2.       On June 11, 2020, the United States Trustee (the “U.S. Trustee”) appointed the

Committee pursuant to Bankruptcy Code section 1102. The Committee currently consists of nine

members.2 On June 11, 2020, the Committee selected Kramer Levin Naftalis & Frankel LLP

(“Kramer Levin”) to serve as counsel to the Committee pursuant to Bankruptcy Code section

1103(a). On June 15, 2020 (the “Retention Date”), the Committee selected Benesch to serve as

its Delaware counsel and Berkeley Research Group, LLC (“BRG”) to serve as its financial advisor.

On June 17, 2020, the Committee selected UBS Securities LLC (“UBS”) to serve as its investment

banker.

          3.       Pursuant to Bankruptcy Code sections 1107(a) and 1108, the Debtors continue to

operate their businesses and manage their properties as debtors-in-possession. No trustee or

examiner has been appointed in the Chapter 11 Cases.




2
          The members of the Committee are (i) American Automobile Association, Inc.; (ii) Emma Bradley; (iii)
          Janice Dawson; (iv) the International Brotherhood of Teamsters; (v) Pension Benefit Guaranty Corporation;
          (vi) Sirius XM Radio Inc.; (vii) Southwest Airlines Co.; (viii) U.S. Bank National Association, as indenture
          trustee; and (ix) Wells Fargo Bank, N.A., as indenture trustee.

                                                          2
             Case 20-11218-MFW            Doc 793      Filed 07/22/20     Page 3 of 12




                                  JURISDICTION AND VENUE

       4.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2) and the Court may enter a final order consistent with Article III of the United States

Constitution. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. Pursuant

to Local Rule 9013-1(f), the Committee consents to the entry of a final judgment or order with

respect to this Application if it is determined that the Court would lack Article III jurisdiction to

enter such final order or judgment consent of the parties.

       5.        The statutory predicates for the relief sought herein are sections 328(a) and 1103(a)

of the Bankruptcy Code, as supplemented by Bankruptcy Rules 2014(a), 2016(a), and 5002, and

Local Rules 2014-1 and 2016-1.

                                      RELIEF REQUESTED

       6.        By this Application, the Committee respectfully requests the entry of an order

substantially in the form attached hereto as Exhibit A authorizing the employment and retention

of Benesch as its Delaware co-counsel, pursuant to sections 328(a) and 1103(a) of the Bankruptcy

Code, Bankruptcy Rules 2014 and 2016, and Local Rules 2014-1 and 2016-1, nunc pro tunc to

June 15, 2020.

       7.        The Committee requests that the Court approve the retention of Benesch to perform

the following services:

                    a. in conjunction with Kramer Levin, providing legal advice where necessary
                       with respect to the Committee’s powers and duties and strategic advice on
                       how to accomplish the Committee’s goals, bearing in mind that the Court
                       relies on Delaware counsel such as Benesch to be involved in all aspects of
                       the bankruptcy proceedings;



                                                   3
             Case 20-11218-MFW         Doc 793      Filed 07/22/20    Page 4 of 12




                  b. drafting, reviewing and commenting on drafts of documents to ensure
                     compliance with local rules, practices, and procedures;

                  c. assisting and advising the Committee in its consultation with Kramer Levin
                     and the U.S. Trustee relative to the administration of these cases;

                  d. drafting, filing, and serving documents as requested by Kramer Levin and
                     the Committee;

                  e. assisting the Committee and Kramer Levin, as necessary, in the
                     investigation (including through discovery) of the acts, conduct, assets,
                     liabilities and financial condition of the Debtors, the operation of the
                     Debtors’ businesses, and any other matter relevant to these cases or to the
                     formulation of a plan or plans of reorganization or liquidation;

                  f. compiling and coordinating delivery to the Court and the U.S. Trustee
                     information required by the Bankruptcy Code, Bankruptcy Rules, Local
                     Rules, and any applicable U.S. Trustee guidelines and/or requests;

                  g. appearing in Court and at any meetings of creditors on behalf of the
                     Committee in its capacity as Delaware counsel with Kramer Levin;

                  h. monitoring the case docket and coordinating with Kramer Levin and any
                     other professional retained by the Committee on matters impacting the
                     Committee;

                  i. participating in calls with the Committee;

                  j. preparing, updating and distributing critical dates memoranda and working
                     group lists;

                  k. handling inquiries and calls from creditors and counsel to interested parties
                     regarding pending matters and the general status of these cases and
                     coordinating with Kramer Levin on any necessary responses; and

                  l. taking on additional tasks and projects as the Committee may assign.

       8.      To the extent that Benesch is assigned by the Committee to perform additional

services as requested by the Committee that may be necessary and proper in these proceedings and

that are materially different from the services described in this Application, Benesch will file a

supplemental declaration in accordance with Bankruptcy Rule 2014, as required by Part F.1.c. of

the Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses

                                                4
             Case 20-11218-MFW          Doc 793      Filed 07/22/20     Page 5 of 12




Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (the “Revised U.S. Trustee

Fee Guidelines”), as adopted on June 11, 2013.

       9.       By separate application, the Committee is also seeking approval to employ Kramer

Levin. The Committee believes that if the employment of Kramer Levin and Benesch are approved

by this Court, these firms have allocated and will allocate their delivery of services to the

Committee so as to limit unnecessary duplication of services. It is the carefully considered view

of the Committee that, considering the complexity of these cases, the timing of the Committee’s

appointment, the pace of these cases and the various interests involved, representation of the

Committee by Kramer Levin and Benesch is necessary, advisable and in the best interests of the

Committee and these estates.

                                      BASIS FOR RELIEF

       10.     Section 1103(a) of the Bankruptcy Code authorizes a committee appointed under

section 1102 of the Bankruptcy Code, with the Court’s approval, to select and authorize the

employment of attorneys, accountants and other agents to represent or perform services for the

committee. See 11 U.S.C. § 1103(a). Section 328(a) of the Bankruptcy Code provides that a

committee appointed under section 1102 may, with the court’s approval, “employ or authorize the

employment of a professional person under section 327 or 1103 of this title, as the case may be,

on any reasonable terms and conditions of employment . . . .” 11 U.S.C. § 328(a). Although an

attorney employed to represent a committee under section 1102 “may not, while employed by such

committee, represent any other entity having an adverse interest in connection with the case . . . ,

[r]epresentation of one or more creditors of the same class as represented by the committee shall

not per se constitute the representation of an adverse interest.” 11 U.S.C. § 1103(b).




                                                 5
             Case 20-11218-MFW         Doc 793      Filed 07/22/20    Page 6 of 12




A.     Benesch’s Qualifications

       11.     The Committee is familiar with the professional standing and reputation of

Benesch.     The Committee has selected Benesch because of its extensive experience and

outstanding reputation handling complex bankruptcy matters, including the representation of

official committees of unsecured creditors and debtors, as well as litigation matters, business

reorganizations, restructurings, and liquidations under chapter 11 of the Bankruptcy Code, its

expertise, experience and knowledge in practicing before this Court, its proximity to this Court,

and its ability to respond quickly to emergency hearings and other emergency matters, and other

matters that are likely to be at issue in these Chapter 11 Cases. Further, the Committee believes

that Benesch is especially well-suited to serve as Committee counsel due to its attorneys’

experience representing creditors’ committees in other large chapter 11 cases in this Court,

including such cases as Dura Automotive Systems, LLC, FTD Companies, Inc., American Tire

Distributors, Inc., Charming Charlie Holdings, Inc., Designline Corporation, iON Worldwide

Inc., Micromed Technologies, Inc., MFM Industries, Inc., Velti, Inc., and ADOC Holdings, Inc.,

f/k/a CODA Holdings, Inc. The Committee believes that Benesch is well qualified to represent the

Committee as Delaware co-counsel with Kramer Levin in these proceedings.

       12.     The Committee has determined that Benesch has the resources and experience

necessary to assist Kramer Levin and deal effectively and efficiently with many of the potential

legal issues that may arise in the context of the Debtors’ Chapter 11 Cases. Further, Benesch’s

appearance before this Court for the applications, motions, and other matters that may arise in

these cases will be efficient and cost-effective for the Debtors’ estates. The Committee therefore

believes that Benesch’s employment as Delaware counsel with Kramer Levin is in the best interest




                                                6
             Case 20-11218-MFW            Doc 793        Filed 07/22/20   Page 7 of 12




of the Debtors, their estates and their constituents and desires that Benesch represent it as Delaware

counsel in connection with these cases.

       13.     Benesch advised the Committee, and as disclosed in the Hoover Declaration, that

Benesch may have in the past represented or opposed, may currently represent or oppose, and may

in the future represent or oppose, certain parties in interest in these cases in matters wholly

unrelated to the Debtors and/or these Chapter 11 Cases. Benesch has not (except as may be

disclosed in the Hoover Declaration) and will not represent any such parties, or any of their

affiliates or subsidiaries, in these Chapter 11 Cases.

       14.     Benesch has further advised the Committee that it appears in many cases,

proceedings, and transactions involving many different attorneys, counsel, accountants, financial

consultants, and investment bankers, some of which now or may in the future represent parties in

interest in these Chapter 11 Cases.

       15.     To the extent that Benesch discovers any connections with any interested party or

enters into any new relationships with any interested party, the Committee understands that

Benesch will promptly supplement its disclosures to the Court.

       16.     The Committee therefore respectfully submits that Benesch satisfies the applicable

standards to represent the Committee as Delaware counsel in these Chapter 11 Cases.

B.     Benesch’s Professional Compensation

       17.     Section 328(a) of the Bankruptcy Code authorizes the employment of a professional

person on any reasonable terms and conditions of employment, including on an hourly basis. 11

U.S.C. § 328(a). Subject to this Court’s approval and in accordance with section 330(a) of the

Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, the Committee requests that




                                                  7
             Case 20-11218-MFW           Doc 793       Filed 07/22/20    Page 8 of 12




Benesch be compensated on an hourly basis for the work it performs, plus reimbursement of the

actual and necessary expenses that Benesch incurs.

       18.     Benesch has advised the Committee that it intends to apply to the Court for

compensation and reimbursement of expenses in accordance with applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, any order entered in these cases

governing the compensation of professionals, and the Revised U.S. Trustee Fee Guidelines.

Benesch’s proposed rates of compensation, subject to final Court approval, are the customary

hourly rates in effect when services are performed by the attorneys, legal assistants and staff who

provide services to the Committee. These hourly rates are subject to periodic adjustment and the

Committee has been advised of that fact.

       19.     The current standard hourly rates charged by Benesch professionals and

paraprofessionals to be primarily staffed on this matter are set forth in the chart below:


         Professional                      Position                          Rate


   Gregory W. Werkheiser                    Partner                     $650 per hour

      Jennifer R. Hoover                    Partner                     $610 per hour

      Kevin M. Capuzzi                      Partner                     $495 per hour

        Jacob Marshall                     Associate                    $395 per hour

       Matthew Beebe                       Associate                    $390 per hour

       John C. Gentile                     Associate                    $355 per hour

     LouAnne Molinaro                      Paralegal                    $315 per hour


       20.     Other Benesch attorneys, paralegals and staff may from time to time be called upon

by the Committee to render services to it. Benesch’s current standard hourly rates, firm-wide,

                                                  8
             Case 20-11218-MFW           Doc 793     Filed 07/22/20     Page 9 of 12




range from $365 to $895 per hour for partners, from $355 to $685 for of counsel, from $245 to

$620 per hour for associates, and from $110 to $315 per hour for paraprofessionals.

       21.     The ranges of hourly rates set forth above are Benesch’s standard hourly rates for

work of this nature. These rates are set at a level designed to fairly compensate Benesch for the

work of its attorneys and paralegals, to cover fixed and routine overhead expenses, and are subject

to periodic adjustment to reflect economic and other conditions Benesch has advised the

Committee, and the Committee understands, that the hourly rates set forth above are subject to

periodic adjustments on September 1 each year as part of its ordinary business practice. Benesch

will file a supplemental affidavit with the Court describing any increase in its billing rates and

provide not less than ten (10) business days’ notice of such increases to the Debtors, the Committee

and the U.S. Trustee.

       22.     In addition to the hourly billing rates set forth above, Benesch customarily charges

its clients for all costs and expenses incurred, including telephone and telecopier charges, mail and

express mail charges, hand delivery charges, document processing, photocopying and print copy

charges, travel expenses, expenses for “working meals,” computerized research and transcription

costs. Benesch has advised the Committee that it would charge such costs and expenses in

accordance, and only to the extent consistent, with the Local Rules.

       23.     The Committee believes the compensation arrangements with Benesch are

consistent with, and typical of, arrangements entered into by Benesch and other law firms with

respect to rendering similar services for clients such as the Committee. The Committee, therefore,

respectfully requests entry of an order, substantially in the form submitted herewith, authorizing

the retention and employment of Benesch as Delaware counsel to the Committee.




                                                 9
             Case 20-11218-MFW          Doc 793       Filed 07/22/20    Page 10 of 12




C.     Benesch’s Disinterestedness

       24.     Based upon the Hoover Declaration filed herewith, the Committee is satisfied that:

(a) Benesch represents no interest adverse to the Committee, the Debtors, their estates, or any other

party in interest in the matters upon which it is to be engaged and that its employment is in the best

interest of the estates; (b) Benesch has no connection with any attorney employed in the office of

the U.S. Trustee; and (c) Benesch has not been paid any retainer against which to bill fees and

expenses. To the best of the Committee’s knowledge, Benesch has no connection with creditors or

any other party in interest except as otherwise noted in the Hoover Declaration, and Benesch is a

“disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code.

D.      Nunc Pro Tunc Relief

       25.     The Committee requests that Benesch’s retention be made effective as of June 15,

2020, in order to allow Benesch to be compensated for the work it performed for the Committee

as of and following the date it was retained and prior to the Court’s consideration and approval of

this Application. Due to the size and complex nature of these Chapter 11 Cases, as well as the

significant relief sought by the Debtors during the early stages of these Chapter 11 Cases, there

was an immediate need for Benesch to perform services for the Committee upon its retention. The

Committee submits that under the circumstances, and to avoid the irreparable harm that may occur

if Benesch is not immediately retained, retroactive approval to June 15, 2020, the date of Benesch’s

retention, is warranted. See, e.g., F/S Airlease II, Inc. v. Simon (In re F/S Airlease II, Inc.), 844

F.2d 99, 105 (3d Cir. 1988), cert denied, 488 U.S. 852 (1988); Indian River Homes, Inc. v. Sussex

Trust Co., 108 B.R. 46, 51 (D. Del. 1989).

                STATEMENT REGARDING U.S. TRUSTEE GUIDELINES

       26.     Benesch shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with these Chapter 11 Cases in compliance with
                                                 10
              Case 20-11218-MFW           Doc 793       Filed 07/22/20    Page 11 of 12




sections 330 and 331 of the Bankruptcy Code and applicable provisions of the Bankruptcy Rules,

Local Rules, and any other applicable procedures and orders of the Court.

        27.     Benesch understands that the Revised U.S. Trustee Fee Guidelines are applicable

in these Chapter 11 Cases and intends to make a reasonable effort to comply with the Revised U.S.

Trustee Fee Guidelines in connection with both this Application and the fee requests to be filed by

Benesch in these Chapter 11 Cases.

        28.     The following is provided by the Committee in response to the request for

additional information set forth in Paragraph D.1 of the Revised U.S. Trustee Fee Guidelines:

              Question                              Answer                  Further Explanation
Did you agree to any variations
from, or alternatives to, your
                                                        No.                        N/A
standard or customary billing
arrangements for this engagement?
Do any of the professionals included
in this engagement vary their rate
                                                        No.                        N/A
based on the geographic location of
the bankruptcy case?
If you represented the client in the 12
months prepetition, disclose your
billing rates and material financial
terms      for    the      prepetition
                                          Not applicable. Benesch did
engagement,       including        any
                                          not represent the Committee
adjustments during the 12 months                                                   N/A
                                          during     the    prepetition
prepetition. If your billing rates and
                                          period.
material financial terms have
changed postpetition, explain the
difference and the reasons for the
difference.

                                             Benesch is developing a
Has your client approved your                budget and staffing plan
prospective budget and staffing             that will be presented for
                                                                                   N/A
plan, and, if so, for what budget         approval by the Committee
period?                                   in conjunction with Kramer
                                                       Levin



                                                   11
Case 20-11218-MFW   Doc 793   Filed 07/22/20   Page 12 of 12
